             Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

TAMMIE FRALEY, et al. ,                               *

         Plaintiffs,                                  *

v.                                                    *        Civil Action No. RDB-20-1023

MERITUS MEDICAL CENTER                                *
INC., et al. ,
                                                      *
         Defendants.

*        *        *        *        *        *        *        *        *        *        *        *        *

                                        MEMORANDUM OPINION

         Plaintiff Tammie Fraley (“Plaintiff” or “Fraley”), serving as Administratrix of the

Estate of Jessica Haynes, and as a personal representative of H.H., a Minor, filed suit on April

20, 2020 against twelve healthcare providers, including Dr. Samina Anwar, a board-certified

neurologist. (ECF No. 1.) The Complaint alleges negligence by all twelve health care provider

defendants and claims that the providers failed to diagnose the decedent, Jessica Haynes, with

a brain abscess. (Id.) On January 8, 2021, Defendant Dr. Anwar filed a Motion to Dismiss

for Failure to State a Claim (ECF No. 33). On March 30, 2021, this Court held an audio

motions hearing 1 in which it heard arguments of counsel related to this pending motion.

Having reviewed the submissions of the parties, heard arguments of counsel, and for the

reasons set forth on the record this Court GRANTED the Defendant Dr. Anwar’s Motion to

Dismiss (ECF No. 33). Accordingly, the Plaintiff’s claims against Dr. Anwar are DISMISSED




1This audio hearing was conducted pursuant to Standing Orders 2021-01 and 2021-04 in light of the reduction in
operations due to the COVID-19 pandemic.

                                                          1
           Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 2 of 6



WITHOUT PREJUDICE.                    At the hearing, this Court stated it would provide this

supplemental Memorandum Opinion to elaborate on its ruling. 2

                                             BACKGROUND

        On June 20, 2018, Plaintiff Fraley filed suit in the Health Care Alternative Dispute

Resolution Office (“HCADRO”), naming fifteen health care providers. (See Ex. A, ECF No.

33-1.) That list did not include Defendant Dr. Anwar. (Id.) On May 31, 2019, the Plaintiff

sought to leave to amend her filing to add Dr. Anwar. (Id.) Attached to her motion for leave

was an unsigned draft of the proposed amended pleading which would have added Dr. Anwar

to the action. (ECF No. 34 at 3; see also Ex. 2, ECF No. 33-1.) On July 22, 2019, Fraley filed

a Certificate of Qualified Expert and a report alleging negligence by Dr. Anwar, but as Dr.

Anwar was still not a named defendant in the suit, the document was never served on her.

(Id.) On March 30, 2020, Fraley filed a binding Election to Waive Arbitration. (Id.)

        When Fraley filed suit in this Court on April 20, 2020, naming Dr. Anwar as a

Defendant, summons were issued to all Defendants and were required to be served within 21

days. (ECF No. 2.) However, Dr. Anwar was not served within that period. On December

1, 2020, the Plaintiff moved for renewed summons for Dr. Anwar and for additional time in

which to serve her (although she named the wrong Defendant in that motion and had to

amend such request on December 9, 2020). (ECF No. 25.) By that point, a Scheduling Order

had been issued and discovery was underway—the Plaintiff had even already given her sworn

deposition testimony. Dr. Anwar alleges that on December 18, 2020, her office manager



2Also pending at the time of the March 30, 2021 hearing was the Defendants’ Joint Motion for Summary Judgment (ECF
No. 24). For the reasons stated on the record, this motion is now considered WITHDRAWN WITHOUT PREJUDICE,
as such motion is now moot in light of the forthcoming revised scheduling order in this case.

                                                        2
          Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 3 of 6



found the suit papers, without any envelope, on a windowsill outside her office. (Ex. C, ECF

No. 33-3.)

       On January 8, 2021, the Defendant Dr. Anwar filed the presently pending Motion to

Dismiss (ECF No. 33) in which she sought dismissal on two bases. First, she contends that

the Plaintiff never filed a claim against her in HCADRO as required by the Maryland

Healthcare Malpractice Claims Act (“HCMCA”), Md. Code Ann., Cts. & Jud. Proc. § 3-2A-

01 et seq. Second, she contends that the recent service attempt made with respect to this lawsuit

was grossly delayed under Federal Rule of Civil Procedure 4(m) and ineffective under Rules

4(e) and 12(b)(5).

                                  STANDARD OF REVIEW

       “The Maryland Court of Appeals has made clear that certain requirements under the

[Maryland Health Care Malpractice Claims Act (“HCMCA”)] . . . are conditions precedent to

the filing of a medical malpractice suit in court, but do not constitute a jurisdictional

limitation.” Elnadi v. Upinder Singh, DDS, PC, No. ELH-12-1762, 2013 WL 1855977, at *2-*3

(D. Md. April 30, 2013). Therefore, this Court analyzes failures to exhaust claims under the

HCMCA as motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Hanlin-

Cooney v. Frederick Cty., No. WDQ-13-1731, 2014 WL 576373, at *5, *8 (D. Md. Feb. 11, 2014)

(dismissing medical malpractice claim under 12(b)(6) for failure to exhaust claim under

HCMCA). The purpose of a motion to dismiss under Rule 12(b)(6) is to test the sufficiency

of the complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). A complaint

must satisfy the standard of Rule 8(a), which requires a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Rule 8(a)(2) still requires


                                                  3
         Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 4 of 6



a ‘showing,’ rather than a blanket assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 n.3 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When deciding

a motion to dismiss under Rule 12(b)(6), the Court considers only the complaint and any

attached documents “integral to the complaint.” Sec'y of State for Defence v. Trimble Navigation

Ltd., 484 F.3d 700, 705 (4th Cir. 2007). All well-pleaded allegations in a complaint must be

considered as true, Albright v. Oliver, 510 U.S. 266, 268 (1994) (plurality opinion), and all factual

allegations must be construed in the light most favorable to the plaintiff, see Harrison v.

Westinghouse Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999).

       A motion to dismiss for insufficient service of process is permitted by Federal Rule of

Civil Procedure 12(b)(5). Once service has been contested, the plaintiff bears the burden of

establishing the validity of service pursuant to Rule 4. See Norlock v. City of Garland, 768 F.2d

654, 656 (5th Cir. 1985).

                                           ANALYSIS

       Under the Health Care Malpractice Claims Act (“HCMCA”), a plaintiff in a medical

malpractice action must file a Statement of Claim and a Certificate of Qualified Expert against

a health care provider in the Health Claims Alternative Dispute Resolution Office

(“HCADRO”) of Maryland as a condition precedent to proceeding with the claim against that

same health care provider in court. Md. Code Ann., Cts. & Jud. Proc. § 3-2A-02; see also Poppell

v. United States, No. RDB-10-3549, 2011 WL 4433577, at *3, n.3 (D. Md. Sept. 21, 2011). A

claimant also must exhaust state arbitration remedies as a precondition to bringing a civil

action on the claim in state or federal court. See Md. Code Ann, Cts. & Jud. Proc. § 3-2A-04;

Rowland v. Patterson, 882 F.2d 97, 97 (4th Cir. 1989). “A malpractice action must be dismissed


                                                 4
         Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 5 of 6



if a plaintiff does not comply with these requirements.” Zeller v. Zhou, PWG-18-2650, 2019

WL 2579412, at *4 (D. Md. June 24, 2019); see also Redding v. Ameriprise Auto & Home Ins.,

DKC-11-3141, 2012 WL 1268327, at *6 (D. Md. Apr. 13, 2012) (holding that a plaintiff’s

failure to satisfy terms of the HCMCA prior to bringing suit “has long been held to require

dismissal without prejudice, regardless of the circumstances.”)

       Given the undisputed facts in this case, the Plaintiff’s claims against Dr. Anwar must

be dismissed. On June 20, 2018, the Plaintiff filed a statement of claim in HCADRO against

fifteen defendants, which did not include Dr. Anwar. Almost a year later, the Plaintiff sought

leave to amend her filing to add Dr. Anwar, but as the docket of the HCADRO clearly

provides, no such amendment was ever filed. An unsigned draft attached to the motion

seeking leave to amend did not officially add Dr. Anwar, and the Plaintiff’s contention that

the filing of a Certificate of Qualified Expert and a report alleging negligence by Dr. Anwar

sufficed to meet the requirements of the HCMCA defies statutory interpretation. A clear

prerequisite to filing a suit against a health care provider in this Court is submission of a claim

to HCADRO, Poppell, 2011 WL 4433577, at *3 n.3 (citing Md. Code Ann., Cts & Jud. Proc

§ 3-2A-02), and at the time Fraley filed this suit, she had not filed any such claim against Dr.

Anwar in HCADRO.

       Even if Fraley had properly filed a claim against Dr. Anwar in compliance with the

HCMCA, her claims against Dr. Anwar would still be subject to dismissal under Rule 12(b)(5).

Federal Rule of Civil Procedure 4(m) provides that if a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—

must dismiss the action without prejudice against the defendant or order that service be made


                                                5
         Case 1:20-cv-01023-RDB Document 39 Filed 03/31/21 Page 6 of 6



within a specified time, unless the plaintiff shows good cause for the failure. It is undisputed

that Dr. Anwar was not served in this case until December 18, 2020, nearly eight months after

Fraley filed her suit in this Court on April 20, 2020. By the time Dr. Anwar was served, a

Scheduling Order had been issued and discovery was underway. The Plaintiff had even already

given her sworn deposition. The only explanation for this delay was an oversight by Defense

Counsel, apparently in part due to complications caused by the COVID-19 pandemic. Yet,

mere “inadvertence or neglect of counsel” to timely serve a defendant “will not suffice” for

good cause. Braithwaite v. Johns Hopkins Hosp., 160 F.R.D. 75, 77 (D. Md. 1995). Although this

Court understands that the COVID-19 pandemic has had a notable impact on the functioning

of the legal system, complications caused by the virus cannot account for an eight-month delay

in serving Dr. Anwar.

                                      CONCLUSION

       For these aforegoing reasons, and the reasons stated on the record, the Defendant Dr.

Anwar’s Motion to Dismiss (ECF No. 34) was GRANTED. Accordingly, the Plaintiff’s

claims against Dr. Anwar were DISMISSED WITHOUT PREJUDICE.

Dated: March 31, 2021.

                                        ___________/s/________
                                        Richard D. Bennett
                                        United States District Judge




                                               6
